Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- US 2010/0101686 A1 “Nanostructured Austenitic Steel and Method of Making Nanostructured Austenitic Steel”
-US 2016/0250773 A1 “Surface Mechanical Attrition Treatment (SMAT) Methods and Systems for Modifying Nanostructures”
-US 2007/0266754 A1 “Metallic Article with Improved Fatigue Performance and Corrosion Resistance and Method for Making the Same”
-US 2007/0003418 A1 “Countering Laser Shock Peening Induced Airfoil Twist Using Shot Peening”
- US 2007/0107807 A1 “Metal Component Treated by Putting Sublayers in Compression, and Method of Obtaining Such a Component”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Louis Frank on 05/10/2022.

The application has been amended as follows: 

Regarding Claim 1, beginning on Line 11 of the claim of the amended copy submitted 03/08/2022 after the term “distribution”, insert - - “, wherein the method further comprises:
(1) prior to performing the LSP treatment, burnishing, polishing, and performing a first cleaning of the surface of the metal workpiece;
(2) prior to performing the LSP treatment, determining a pulse width, a pulse energy, a frequency, a spot diameter, and a number of coverage layers of LSP related with a material of the metal workpiece, and attaching an absorption layer to the surface of the metal workpiece, wherein the performing of the LSP treatment comprises performing a massive overlapped LSP treatment on areas of the surface of the metal workpiece;
(3) removing the absorption layer on the surface of the metal workpiece after the areas of the surface of the metal workpiece are treated by massive overlapped LSP, and performing a second cleaning of the surface of the metal workpiece; and
(4) determining a vibration frequency, a ball diameter, and a treatment time of SMAT related with the material of the metal workpiece are, wherein the SMAT on the surface of the metal workpiece is performed based on the vibration frequency, the ball diameter, and the treatment time of SMAT related with the material of the metal workpiece” - -.

Cancel Claim 2.

Regarding Claims 5, 6, and 7, beginning on Line 1 of the claim of the amended copy submitted 03/08/2022 replace the number “2” with - - “1” - -.

Claim 1 has been reproduced as follows:

Claim 1. A combined fabricating method for a gradient nanostructure in a surface of a metal workpiece, the method comprising:
performing a laser shock peening (LSP) treatment on the surface of the metal workpiece to induce a plastic deformation layer on the surface of the metal workpiece; 
after performing the LSP treatment, then performing a surface mechanical attrition treatment (SMAT) on the surface of the metal workpiece to nanocrystallize the surface of the metal workpiece; and 
after performing the SMAT, finally obtaining the gradient nanostructure in the surface of the metal workpiece with a desirable layer thickness and an optimized micro-structure distribution,
wherein the method further comprises:
(1) prior to performing the LSP treatment, burnishing, polishing, and performing a first cleaning of the surface of the metal workpiece;
(2) prior to performing the LSP treatment, determining a pulse width, a pulse energy, a frequency, a spot diameter, and a number of coverage layers of LSP related with a material of the metal workpiece, and attaching an absorption layer to the surface of the metal workpiece, wherein the performing of the LSP treatment comprises performing a massive overlapped LSP treatment on areas of the surface of the metal workpiece;
(3) removing the absorption layer on the surface of the metal workpiece after the areas of the surface of the metal workpiece are treated by massive overlapped LSP, and performing a second cleaning of the surface of the metal workpiece; and
(4) determining a vibration frequency, a ball diameter, and a treatment time of SMAT related with the material of the metal workpiece are, wherein the SMAT on the surface of the metal workpiece is performed based on the vibration frequency, the ball diameter, and the treatment time of SMAT related with the material of the metal workpiece.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Allowance of Claim 1 and 3 – 7 is indicated because prior art record does not show or fairly suggest the surface mechanical attrition treatment (SMAT) of the metal workpiece is “performed based on the vibration frequency, the ball diameter, and the treatment time of SMAT related with the material of the metal workpiece” following a laser shock peening process in a manner as recited in Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON GABRIEL WRIGHT whose telephone number is (571)272-5404. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON G WRIGHT/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761